              Case 1:20-cv-10585-KNF Document 14 Filed 03/17/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
AKEEM JAMES,                                                       :

                                      Plaintiff,                   :

                   - against -                                     :                 ORDER

THE LONG ISLAND RAILROAD COMPANY                                   :          20-CV-10585 (KNF)

                                        Defendant.                 :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on March 17, 2021.

As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   July 30, 2021;

         2.        the last date on which to amend pleadings will be May 4, 2021;

         3.        the last date on which to join additional parties will be May 4, 2021;

         4.        a telephonic status conference will be held with the parties on June 22, 2021, at

                   2:00 p.m. The parties shall use dial in number (888) 557-8511 and enter access code

                   4862532;

         5.        any dispositive motion shall be served and filed on or before August 31, 2021. The

                   response to any such motion and any reply shall be made in accordance with Local

                   Civil Rule 6.1 of this court; and

         6.        if no dispositive motion is made, the parties shall submit their joint pretrial order to

                   the Court on or before August 31, 2021. That document must conform to the
        Case 1:20-cv-10585-KNF Document 14 Filed 03/17/21 Page 2 of 2



             requirements for such an order that are found in the Court’s Individual Rules of

             Practice.

Dated: New York, New York                            SO ORDERED:
       March 17, 2021




                                               -2-
